TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00732-CV



                                  Sandra Archibald, Appellant

                                                 v.

                                     George Colvin, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-05-002532, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Counsel for appellant Sandra Archibald and counsel for appellee George Colvin have

filed a joint motion to remand, requesting that the trial court’s judgment be vacated and the case

remanded to the trial court for entry of the parties’ agreed modified order.

               We grant the motion, vacate the judgment without reference to the merits, and remand

this case to the trial court for rendition of an order in accordance with the parties’ agreement. See

Tex. R. App. P. 42.1(a)(2)(B).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Vacated and Remanded on Joint Motion

Filed: February 12, 2014